Exhibit 10.12 EMPLOYMENT AGREEMENT This Employment Agreement (this “Agreement”) is made effective as of November 1, 2016 (the “Effective Date”), by and between DaVita Inc. (“Parent”) and HealthCare Partners, LLC, one of its controlled affiliates (“Employer”, and collectively with Parent, “DaVita”) and Charles G. Berg (“Employee”). In consideration of the mutual covenants and agreements hereinafter set forth and for other good and valuable consideration, the parties hereto, intending to be legally bound hereby, agree as follows: Section 1.Employment and Duties.Employer hereby employs Employee to serve as Executive Chair for DaVita Medical Group (“Executive Chair”). Employee accepts such employment on the terms and conditions set forth in this Agreement.Employee shall report to the Chief Executive Officer of Parent.Employee agrees to devote approximately half of his business time to the business of Employer and shall not engage in any other business activities during the term of this Agreement that would reasonably be anticipated to materially interfere with Employee’s performance of his duties under this Agreement. Notwithstanding the foregoing, Employer agrees that Employee may continue his work with Justworks, Inc. and Consonance Capital Partners during the term of this Agreement. Employee shall at all times observe and abide by the Employer’s policies and procedures as in effect from time to time.
